DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of species: hGDF-15 blood level at 1.1 to 2.2 ng/ml, immunotherapy, and LDH levels in human blood in the reply filed on 12/8/2021 is acknowledged.  
Claims 38-57 are pending.
Claims 54 and 56 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 38-53, 55, and 57, drawn to a method for treating melanoma in a patient comprising the steps of determining the levels of hGDF-15 >1.1 ng/ml in the blood (elect the levels between 1.1-2.2 ng/ml) and administrating adjuvant therapy (elect immunotherapy) to the patient, are examined on merits.
Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 5/20/2020 and 4/9/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
natural phenomenon, or an abstract idea) without significantly more.  
The claims recite a method of treating a melanoma in a patient comprising steps of 
(a) determining the levels of hGDF-15 in the blood/serum sample from a patient have receive or receiving a melanoma treatment and 
(b) if the hGDF-15 is higher than 1.1 ng/ml, administering the patient with adjuvant therapy and/or placing the patient under an intensified surveillance.
The claimed invention directs to a method of correlating the levels of expression hGDF-15 to a treatment selection that is a Judicial Exception (law of nature and natural phenomenon) without significantly more.  This Judicial exception is not integrated into a practical application for the following reasons:
The combination of steps recited in the claims taken as a whole, including the steps of determining the level of hGDF-15 in the blood sample obtaining from a patient who is receiving or having received melanoma treatment are not sufficient to qualify as a patent-eligible practical application that is something difference than a Judicial Exception (abstract ideas, laws of nature/natural principle, natural phenomena, and Natural products).  
According to USPTO’s Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, the following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter?  
Answer: Yes, all of the claims are directed to a process.

Answer: Yes, the claim recites natural phenomenon, but the additional elements do not integrate the judicial exception into a practical application. Claim 38 is directed toward a judicial exception.
Step 2B: Does the claim as a whole amount to significantly more than the judicial exception?  
Answer: No.
Administrating adjuvant therapy comprising immunotherapy is correlated with the levels of hGDF-15 determined, which is natural phenomenon, a Judicial Exception. The judicial exception present in claim 1 is similar to the type identified by the Courts as an abstract idea/natural phenomenon (correlation) akin to at least the following Federal Circuit cases and USPTO 101 Eligibility Examples: Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)) and
               HYPERLINK "http://scholar.google.com/scholar_case?case=7186906258301347902&q=In+re+Grams&hl=en&as_sdt=400003"In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (cited by Mayo, Id.)
USPTO 101 Subject Matter Eligibility Examples: Life Sciences; May 4, 2016, Example 29, ‘Diagnosing and Treating Julitis'; see specifically, claim 2.

Accordingly, the applicant’s invention is directed to a method of selection of treatment in a subject based on the blood levels of hGDG-15 in the tumor from the subject, which is not patentable subject matter under current guidance of USPTO.


The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The Courts have provided guidance on patent eligibility in decisions of Alice Corporation Pty, Ltd v. CLS Bank, Association for Molecular Pathology v. Myriad Genetics, and MYRIAD GENETICS, INC., v. AMBRY GENETICS CORPORATION, CAFC, 2014.

Applicant is also directed to the new Guidance issued Dec, 2014 in conjugation with the guidance issued May, 2016 and update guidance Jan, 2019 under 35 USC § 101 on the website below:
Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, Issued Dec, 2014 and revised May, 2016 and Jan, 2019 at http://www.uspto.gov/patents/law/exam/examguide.jsp

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

     	The claims 38-53, 55, and 57 are indefinite because base claim 38 recites “the patient under an intensified surveillance protocol”.  The claims fail to state the detailed 
    	 It is suggested to amend the claim to delete the phrase or restate with details  
 Applicant should specifically point out the support for any amendments made to the disclosure.  See MPEP 714.02 and 2163.06.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly 

Claims 38-50, 53, 55 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suesskind et al (Graefes Aech Clin Exp Ophthalmal 250: 887-895 2012) in view of Sanlorenzo et al (Cancer Biol & Ther 15:665-674, June 2014).
Suesskind et al teach that hGDF-15 is a serum marker for early detection of metastases in human uveal melanoma (UM).  Specifically, Suesskind et al teach that the mean concentration of hGDF-15 in the non-tumor control group is 1.09 ng/ml, which is no significant difference with the group without metastases (page 890, right col, and figure 2). Suesskind et al teach that the serum levels of hGDF-15 increase when the patient developed metastases (table 1 and page 890-892), which is correlated with the stage of the cancers (page 892, figure 5), wherein the hGDF-15 levels in the metastases patients are between 1.2 to 4.15 or higher (table 1).  Suesskind et al teach that the serum level of hGDF-15 is determined by immunosorbent assay (page 889, left col).  Suesskind et al further teach that LDH serum activity was elevated in more than 50% of UM patients (page 892, left col). The metastatic melanoma could considers as high stage cancer, stage III or IV. 
Suesskind et al do not teach administering the patients with elevated levels of GDF-15 adjuvant therapy including immunotherapy of claim 46. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to treat advanced melanoma with elevated GDF-15 with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to combine the teaching of Suesskind with the teachings of Sanlorenzo in order to select the patient with metastatic melanoma for treatment because Suesskind has shown that GDF-15 is a serum marker for metastatic melanoma and concentration of GDF-15 >1.1 ng/ml suggest patients having metastatic melanoma and Sanlorenzo has shown list of adjuvant therapies including cytokines and checkpoint inhibitor immunotherapy for melanoma.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
Conclusion

	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEI YAO/           Primary Examiner, Art Unit 1642